Title: From Thomas Jefferson to William Short, 29 March 1788
From: Jefferson, Thomas
To: Short, William



Dear Sir
Amsterdam Mar. 29. 1788.

I have received from you three letters of Mar. 9. 14. and 17. and written you two of the 10th. and 13th. In the last I mentioned to you that I should leave this place the 19th. but I have been drawn on from day to day by the hope of seeing the business on which I came settled on the basis of positive engagement: and the great object of the month of June appeared so sure that we were about proceeding to immediate paiment of Mr. Grand, the state of Virginia and all smaller claims, when a letter of the 20th. of Feb. from the Commissioners of the Treasury arrived forbidding the application of money to any object (except the diplomatic expences) till the cash for the June interest was actually in hand. No room was left for the bankers to exercise their discretion. The consequence is a delay of all other objects for some weeks, which probably might have been effected instantly without danger to the great one. Indeed I had obtained a positive engagement on that ground. Be so good as to communicate thus much to Mr. Grand.
A letter from Mr. Van Berkel at New York confirms the arrival of the Count de Moustier there on the 18th. of January, and removes all suspense and anxiety on that subject. You know we received a similar account the day before I left Paris which I communicated  to M. de Monmorin. It is with infinite affliction that I recollect in the hurry of my departure to have omitted to notify the same to M. Dupont, who had a son embarked in the same bottom. I am haunted with this recollection, and would beg either yourself or Mr. Grand, whichever sees M. Dupont first to let him know that it was neither want of attention nor attachment to him which occasioned it to escape me, but the confusion which attended the setting out on such a journey on so short notice.
I set out tomorrow for Utrecht, Nimeguen &c. and shall pursue the course of the Rhine as far as the roads will permit me, not exceeding Strasburg. Whenever they become impassable or too difficult, if they do become so, I shall turn off to Paris. So also if any thing of importance should call for me at Paris, sooner, you will be so good as to address to me at Francfort and Strasburg poste restante. I will call at the post offices there and be happy to find news from you relative to yourself, my daughters and America. I shall be at Franckfort about the 8th. of April and at Strasburg about the 15th. You shall hear from me on the road.
I inclose you a bill for an hundred Louis. Be so good as to take out of it 600.₶ or any other sum you want, and to give the balance to Petit with instructions to pay 600.₶ to Panthemont, 60.₶ more to my daughter and to apply the rest to the servants’ wages and current expences. A quarter’s rent (1875.₶) will become due on the 15th. If I should not be arrived when the Ct. de Langeac applies for it, be so good as to desire Mr. Grand to do me the favor to pay it, and I will replace it by my draught on Amsterdam at the end of the month.
My friend Bannister must have been negligent if his plants are not arriving by this time. I have written from hence to Limozin to send them on by the roulier or Diligence the moment they arrive. You will be so good as to mention this to Madame de Tessé, with my respects to her and Made. de Tott. Some few of the plants and seeds I intended for another friend, but it is impossible for me to direct any partition from hence. Therefore I shall present a claim to Made. de Tessé in the autumn. Perhaps Bannister’s failure altogether will save her that trouble. Adieu. Yours affectionately,

Th: Jefferson

